                 Case 21-10016-BLS        Doc 55    Filed 03/29/21      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                                    Chapter 7

 AURA FINANCIAL CORPORATION,                               Case No. 21-10016 (BLS)

                         Debtor.


                                PROOF OF INTEREST
                      OF SERENGETI OPPORTUNITIES PARTNERS LP


I.        NOTICES RESPECTING THIS PROOF OF INTEREST

          All notices must be served upon the following persons (the “Notice Parties”):

                 Serengeti Asset Management
                 Attn: A.J. Martinez, General Counsel
                 632 Broadway, Suite 901
                 New York, NY 10012
                 Email:          ajmartinez@serengeti-am.com

                        ~and~

                 William E. Chipman, Jr., Esquire
                 Chipman Brown Cicero & Cole, LLP
                 Hercules Plaza
                 1313 North Market Street
                 Suite 5400
                 Wilmington, Delaware 19801
                 Telephone:     (302) 295-0191
                 Email:         chipman@chipmanbrown.com

II.       NATURE AND DETAIL OF INTEREST

        On January 9, 2021 (the “Petition Date”), Aura Financial Corporation (“Aura
Financial”), together with certain affiliates (collectively, the “Debtors”) filed voluntary petitions
for relief under Chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”). On
January 11, 2021, the Debtors filed amended petitions.

        Prior to the Petition Date, Aura Financial, formerly doing business as “Insikt, Inc.”, issued
certain preferred stock to Serengeti Opportunities Partners LP (“Claimant”). Claimant hereby
submits this proof of interest (the “Proof of Interest”) in connection with the following equity
shares held by Claimant:
                 Case 21-10016-BLS         Doc 55      Filed 03/29/21     Page 2 of 2




       1. Stock certificate number PA-27, representing 300,000 shares of the Debtor’s Series A
          Preferred Stock;

       2. Stock certificate number PA-3, representing 600,000 shares of the Debtor’s Series A
          Preferred Stock;

       3. Stock certificate number PB-7, representing 400,000 shares of the Debtors Series B
          Preferred Stock; and

       4. Stock certificate number PD-9, representing 148,227 shares of the Debtors Series D
          Preferred Stock

III.      RESERVATION OF RIGHTS

         Claimant is currently investigating the elements of the interests asserted herein and this
Proof of Interest is being filed, in part, as a protective proof of interest, and is filed to protect
Claimant from the potential forfeiture of any and all rights against the Debtors. The filing of this
Proof of Interest shall not constitute: (a) a waiver or release by Claimant of the rights or remedies
of Claimant against the Debtors or any other person or property; (b) a waiver by Claimant to
contest the jurisdiction of this Court with respect to the subject matter of the claims asserted in this
Proof of Interest, any objection or other proceeding commenced with respect thereto or any other
proceeding commenced in this case against or otherwise involving Claimant; (c) a waiver of the
right to move to withdraw the jurisdictional reference, or otherwise to challenge the jurisdiction of
this Court; (d) a waiver or relinquishment of rights with respect to the automatic stay that currently
is in force and effect in the chapter 7 case of Claimant pursuant to section 362 of the Bankruptcy
Code; (e) a waiver of the right to assert a different or enhanced classification or priority in respect
of the claims asserted herein; or (f) an election of remedies or choice of law.

        Claimant reserves the right to amend and/or supplement this Proof of Interest at any time
and in any manner and to file proofs of interest or proofs of claim for additional claims which may
be based on the respective rights and obligations arising under the relationship described herein or
the same events and circumstances described herein. In addition, Claimant reserves the right to
attach or bring forth additional documentation supporting its interests or claims and additional
documents that may become available after further investigation and discovery.



Dated: March 29, 2021                  SERENGETI OPPORTUNITIES PARTNERS LP



                                       __________________________________________
                                       By: A.J. Martinez
                                       Title: Director




                                                 -2-
